Appeal from a judgment of the Supreme Court (Cobb, J.), entered May 8, 2001 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this proceeding to obtain review of an administrative determination finding him guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances. Supreme Court dismissed the petition following which petitioner filed this appeal. While his appeal was still pending before this Court, the determination of petitioner’s guilt was administratively reversed and all references to the charge or the previous disciplinary hearing were expunged from his institutional records. Inasmuch as petitioner has now received all the relief to which he is entitled and is no longer aggrieved, this appeal is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Mercure, J.P., Crew III, Peters, Mugglin and Rose, JJ., *695concur. Ordered that the appeal is dismissed, as moot, without costs.